UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File Number: 333-165972 INTERNET MEDIA SERVICES, INC. (Exact name of registrant specified in charter) Delaware 22-3956444 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1507 7th STREET, #425 SANTA MONICA, CALIFORNIA 90401 (Address of principal executive offices) (800) 467-1496 (Issuer's telephone number) 1434 6th STREET, UNIT 2 SANTA MONICA, CALIFORNIA 90401 (Former address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding ofthe registrant’s Common Stock, $0.001 par value per share, was 24,309,983 as of August 6, 2012. INTERNET MEDIA SERVICES, INC. INDEX Page PART I - FINANCIAL INFORMATION: Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statement of Operations 4 Consolidated Statement of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and Procedures 14 PART II - OTHER INFORMATION: Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 6. Exhibits 15 SIGNATURES 16 PART I-FINANCIAL INFORMATION Item 1. Financial Statements INTERNET MEDIA SERVICES, INC. CONSOLIDATED BALANCE SHEETS June 30, As of December 31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable Inventory Prepaid expenses and other assets Total current assets Property and equipment, net Other intangibles, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable $ $ Accrued expenses Revolving note from related party - Notes payable Total current liabilities Long-term revolving note from related party - Deferred tax liability Commitments and contingencies(See Note 6) - - Stockholders' deficiency Common stock, $.001 par value, 100,000,000 shares authorized, 24,309,983 shares issued and outstanding (23,821,000 - 2011) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of the financial statements -3- INTERNET MEDIA SERVICES, INC. CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) Three months ended Three months ended Six months ended Six months ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Revenue $ Costs of revenue Gross profit Operating expenses: General and administrative: Salaries and benefits Professional fees Other Selling and marketing Operating loss ) Other expenses: Loss from change in fair value of notes payable ) - ) - Interest expense ) Net Loss $ ) $ ) $ ) $ ) Loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of the financial statements -4- INTERNET MEDIA SERVICES, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Six months ended Six months ended June 30, 2012 June 30, 2011 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization Stock based compensation - Loss from change in fair value of notes payable - (Increase) decrease in assets: Accounts receivable ) ) Inventory Prepaid expenses and other assets ) Increase in liabilities: Accounts payable and accrued expenses Net cash used by operating activities ) ) Cash flows from investing activities: Purchase of software development costs - ) Net cash used by investing activities - ) Cash flows from financing activities: Proceeds from sale of common stock Net borrowings from related party Net cash provided by financing activities Net (decrease) increase in cash ) Cash - beginning of period Cash - end ofperiod $ $ Cash paid for : Interest $
